IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAVID DOUGLAS,1                            §
                                               §   No. 162, 2020
         Petitioner Below,                     §
         Appellant,                            §   Court Below—Family Court
                                               §   of the State of Delaware
         v.                                    §
                                               §   File No. CS14-02624
    RACHEL DOUGLAS,                            §   Petition No. 18-29779
                                               §
         Respondent Below,                     §
         Appellee.                             §

                               Submitted: August 14, 2020
                               Decided:   October 2, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

       After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s property division and alimony order dated March 31, 2020. The appellant

makes arguments based on matters that were not presented to the Family Court in

the first instance, including circumstances that arose after the Family Court’s

decision. This Court does not consider evidence that was not presented to the trial

court in the first instance.2 As to the appellant’s claims concerning the appellee’s


1
 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
  Price v. Boulden, 2014 WL 3566030, at *2 (Del. July 14, 2014) (“[T]his evidence was not
available to the Family Court in the first instance, is outside of the record on appeal, and cannot
testimony about her income, the Family Court was in the best position to assess the

appellee’s credibility.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                                     BY THE COURT:

                                                     /s/ Collins J. Seitz, Jr.
                                                          Chief Justice




properly be considered by this Court.”); Del. Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206
(Del. 1997) (“It is a basic tenet of appellate practice that an appellate court reviews only matters
considered in the first instance by a trial court.”).
3
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979) (“When the
determination of facts turns on a question of credibility and the acceptance or rejection of the
testimony of witnesses appearing before him, those findings of the Trial Judge will be approved
upon review, and we will not substitute our opinion for that of the trier of fact.”).
                                                 2